Citation Nr: 0902468	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  08-06 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES


1.  Whether new and material evidence has been received to 
reopen a claim for service connection for bronchial asthma.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for hearing loss. 

3.  Entitlement to service connection for residuals of a head 
injury. 

4.  Entitlement to service connection for a bilateral eye 
condition.

5.  Entitlement to service connection for headaches.

6.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

7.  Entitlement to service connection for arthritis. 

8.  Entitlement to service connection for a bilateral foot 
condition.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from to March 1951 to 
January 1953. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a July 2006 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in Cleveland, Ohio, (hereinafter RO).

In September 2008, a hearing was held before the Veterans Law 
Judge signing this document, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002).    


FINDINGS OF FACT

1.  Service connection for bronchial asthma was denied by a 
June 1965 rating decision; the veteran was informed of this 
decision later in that month and did not perfect an appeal 
and this is the only final decision adjudicating this claim 
on any basis.

2.  Service connection for hearing loss was denied by an 
April 1953 rating decision to which the veteran was notified 
in that month; the veteran was notified of this decision 
later in that month and did not perfect an appeal.   

3.  The veteran attempted to reopen his claim for service 
connection for hearing loss in March 1956 but his petition 
was denied for failure to prosecute in May 1956; this is the 
most recent final decision addressing the claim for hearing 
loss on any basis.   

4.  No evidence received since the May 1956 or June 1965 
decisions raises a reasonable possibility of substantiating 
the claims for service connection for hearing loss or 
bronchial asthma.  

5.  There is no competent evidence showing a current 
dilatability associated with a head injury, bilateral eye 
condition, headaches, or a bilateral foot condition; a 
diagnosis of PTSD under the criteria set forth in the 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
edition (DSM-IV) is not of record.

6.  There is no competent evidence linking arthritis to 
service.  


CONCLUSIONS OF LAW

1.  The June 1965 rating decision denying service connection 
for bronchial asthma is final.  38 U.S.C.A. § 5108 (West 2002 
& Supp. 2008); 38 C.F.R. § 3.156 (2008).
 
2.  The May 1956 rating decision denying service connection 
for hearing loss is final.  38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.156 (2008). 

3.  Evidence submitted to reopen the claims of entitlement to 
service connection for bronchial asthma and hearing loss are 
not new and material, and therefore, these claims are not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.104, 3.156(a) (c) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  First with regard to the duty 
to notify, prior to initial adjudication in a letter dated in 
May 2006, the RO advised the claimant of the information 
necessary to substantiate the claims at issue.  He was also 
informed of his and VA's respective obligations for obtaining 
specified different types of evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This letter also provided 
the veteran with information regarding ratings and effective 
dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Finally, the May 2006 letter was compliant with the notice 
requirements for claims to reopen set forth in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The requirement of 
requesting that the claimant provide any evidence in his 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Any 
error related to this element is harmless.  As such, the 
Board finds that the duty to notify has been satisfied.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has 
obtained the service medical records and made reasonable 
efforts to obtain relevant post-service records adequately 
identified by the veteran.  Specifically, the information and 
evidence that have been associated with the claims file 
includes private treatment records, and the veteran's own 
statements he presented.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4); 
see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

A VA examination is not warranted because, as discussed 
below, there is no evidence meeting the low threshold that 
the evidence "indicates" that there "may" be a nexus 
between the current disability or symptoms and the veteran's 
service, such as medical evidence that suggests a nexus but 
is too equivocal or lacking in specificity to support a 
decision on the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
As new and material evidence to reopen the claims for service 
connection for bronchial asthma or hearing loss has not been 
received, there is no duty to provide a VA examination with 
respect to either claim.  See 38 U.S.C.A. § 5103A(f); 38 
C.F.R. § 3.159(c)(4)(iii).  

Thus, the Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the appellant 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claims that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 


II.  Legal Criteria/Analysis

A.  Legal Criteria

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  There are 
some disabilities, including arthritis, for which service 
connection may be presumed if the disorder is manifested to a 
degree of 10 percent or more within one year of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.
 
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

In order to warrant a grant of service connection for PTSD, 
the diagnosis of PTSD must comply with the criteria set forth 
in the Diagnostic and Statistical Manual of Mental Disorders, 
4th edition, of the American Psychiatric Association (DSM- 
IV). See generally Cohen v. Brown, supra; 38 C.F.R. § 4.125.  
In order to warrant a grant of service connection, that a 
condition or injury occurred in service alone is not enough; 
there must be disability resulting from that condition or 
injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally 
disallowed claim when new and material evidence is presented 
or secured with respect to that claim.  Kightly v. Brown, 6 
Vet. App. 200 (1994).  Only evidence presented since the last 
final denial on any basis, either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented, will be evaluated, in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.


B.  Analysis 

1.  New and Material Claims 

Service connection for hearing loss was denied by an April 
1953 rating decision to which the veteran was notified in 
that month.  The veteran was notified of this decision later 
in that month and did not perfect an appeal.  As such, this 
decision is final.  38 U.S.C. § 709 (1952); Veterans 
Regulation No. 2(a), Part II, Par. III; Department of 
Veterans Affairs Regulation 1008.  

Evidence before the adjudicators at the time of the April 
1953 rating decision included service medical records that 
described deafness in both ears for which the veteran was 
referred for hospitalization at Walter Reed Hospital in 
December 1952.  Reports from this hospitalization include 
references to the veteran having served with an artillery 
unit, and the veteran's DD Form 214, which reflects duty in 
the Korean War, indicated he did serve in an artillery unit.  
The conclusion following observation and testing during this 
hospitalization, to include audiometric testing, was that the 
veteran actually had normal hearing with an indication that 
the complaints of hearing loss were psychogenic in nature.  

Thereafter, in connection with a March 1956 petition to 
"review" a claim for defective hearing and otitis externa, 
the veteran submitted a private medical report dated in March 
1956 that showed the veteran describing suffering from 
discharge from his ear for about one month, and indicating 
that the original episode occurred in 1952 during service, at 
which time he had pus in his left ear with hearing loss.  It 
was indicated therein that at the time of the in-service 
episode, the veteran was exposed to acoustic trauma in the 
artillery.  The examination revealed a left ear that was 
filled with pus with swelling and excoriation of the skin.  
It was also indicated that the veteran demonstrated a "nerve 
type" loss in both ears.  The diagnoses were nerve type 
deafness due to acoustic trauma and external otitis.  

In response to the March 1956 petition and attached medical 
report described above, the VA Regional Office sent the 
veteran a letter in April 1956 requesting that he provide 
evidence of relevant treatment from his separation from 
service until the March 1956 treatment.  He was also told in 
this letter he could submit lay statements from persons who 
had knowledge of his loss of hearing.  This letter informed 
him that failing to provide the information within 30 days 
would result in the denial of his claim.  The veteran did not 
supply the requested information, and he was issued a letter 
in May 1956 informing him that his claim was being denied for 
failure to prosecute.  This is the most recent final decision 
addressing the claim for service connection for bilateral 
hearing loss on any basis.  

Service connection for bronchial asthma was denied by a June 
1965 rating decision to which the veteran was informed of 
later in that month.  The veteran did not perfect an appeal 
to this decision, and the decision is thus final.  38 U.S.C. 
§ 4005(c) (1964); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1965).  
This is the only final decision adjudicating this claim on 
any basis.  As noted in the June 1965 decision, bronchial 
asthma was not demonstrated in the service medical records, 
to include the reports from the separation examination.  The 
record before the adjudicators in June 1965 did include 
reports from VA hospitalization for bronchial asthma in June 
1964, with the veteran reporting a one year history of this 
condition.   

Reviewing the evidence of record submitted in conjunction 
with the veteran's petition to reopen his claims for service 
connection for bronchial asthma and hearing loss, none of 
this evidence includes any medical evidence describing 
treatment for these conditions, much less any competent 
evidence linking these conditions to service.  While the 
Board has carefully considered the assertions submitted by 
and on behalf of the veteran, to include in sworn testimony 
to the undersigned at the September 2008 hearing, linking 
bronchial asthma and hearing loss to service, such assertions 
from lay persons as to matters that require medical expertise 
do not constitute material evidence to reopen the claim.  
Moray v. Brown, 5 Vet. App. 211, 214 (1995) (holding that lay 
assertions of medical causation cannot serve as a predicate 
to reopen a previously denied claim).  In short therefore, 
the Board finds that none of the additional evidence raises a 
reasonable possibility of substantiating the claims for 
service connection for bronchial asthma or hearing loss, as 
it does not contain any competent medical evidence linking 
either condition to service.  Therefore, none of this 
evidence is material, and the claims for entitlement to 
service connection for bronchial asthma and hearing loss are 
not reopened.  As new and material evidence to reopen the 
finally disallowed claims for service connection for 
bronchial asthma and hearing loss has not been submitted, the 
benefit of the doubt doctrine is not applicable with respect 
to these claims.  Annoni v. Brown, 5 Vet. App. 463, 467 
(1993). 

2.  Service Connection Claims 

A review of the record does not reflect a current diagnosis 
of PTSD conforming with the criteria set forth in DSM-IV.  As 
there is no evidence that the veteran has a current diagnosis 
of PTSD, the claim for service connection for this condition 
must be denied on the basis of there no being no current 
disability.  See Rabideau, Brammer, Cohen, supra.  

With respect to the other conditions for which service 
connection is claimed, the service medical records, to 
include the separation examination, do not reflect treatment 
for a head injury, acquired eye disability, headaches, or a 
foot condition.  Moreover, there is no competent evidence of 
a current disability associated with these conditions.  As 
such, the claims for service connection for residuals of a 
head injury, bilateral eye condition, headaches, and a 
bilateral foot condition must be denied.  See Rabideau, 
Brammer, supra.  

With respect to arthritis, the evidence does reflect private 
treatment for arthritis beginning in August 1997.  However, 
there is no competent medical evidence linking the veteran's 
arthritis to service.  Also weighing against the claim for 
service connection for arthritis is the over 40 year gap 
between separation from service and the first evidence of 
treatment for arthritis.  See Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (holding that VA did not err in denying 
service connection when the veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of his low back condition).  As 
for the veteran's assertions, to include in sworn testimony 
to the undersigned, linking arthritis to service, such 
assertions cannot be used to establish a claim as a layperson 
is not qualified to render a medical opinion regarding the 
etiology of disorders and disabilities.  See Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992) (finding that competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions).  As such, and in the 
absence of any evidence linking arthritis to service, the 
claim must be denied.  Hickson, supra. 

Finally, in reaching the above decisions, the Board 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claims 
for service connection for residuals of a head injury, 
bilateral eye condition, headaches, a bilateral foot 
condition, PTSD, and arthritis, the doctrine is not for 
application.  Gilbert, supra.  


ORDER

New and material evidence having not been received, the claim 
for service connection for bronchial asthma is not reopened.

New and material evidence having not been received, the claim 
for service connection for hearing loss is not reopened.

Service connection for residuals of a head injury is denied. 

Service connection for a bilateral eye condition is denied.

Service connection for headaches is denied.

Service connection for PTSD is denied.

Service connection for arthritis is denied. 

Service connection for a bilateral foot condition is denied.

	(CONTINUED ON NEXT PAGE)




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


